MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                            FILED
court except for the purpose of establishing                           Dec 10 2019, 10:41 am

the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
estoppel, or the law of the case.                                          Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Andrew R. Falk                                          Curtis T. Hill, Jr.
Hendricks County Public Defender’s                      Attorney General of Indiana
Office
Danville, Indiana                                       Josiah Swinney
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ddrea Wayne Bostic,                                     December 10, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1383
        v.                                              Appeal from the Hendricks
                                                        Superior Court
State of Indiana,                                       The Honorable Stephenie LeMay-
Appellee-Plaintiff.                                     Luken, Judge
                                                        Trial Court Cause No.
                                                        32D05-1904-F6-415



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1383 | December 10, 2019               Page 1 of 5
                                          Case Summary
[1]   In May of 2019, Ddrea Wayne Bostic pled guilty to Level 6 felony resisting law

      enforcement after leading officers on a bi-county automobile chase. In

      exchange for Bostic’s plea, the State agreed to dismiss other charges. The trial

      court accepted Bostic’s plea and sentenced him to serve 750 days in the

      Hendricks County Jail (the “Jail”). Bostic appeals, arguing that his placement

      in the Jail is inappropriate in light of the nature of his offense and his character.

      We affirm.



                            Facts and Procedural History
[2]   On April 29, 2019, Bostic fled from federal placement in a halfway house.

      Bostic was eastbound on U.S. Route 36 in Hendricks County when Avon

      Police Officer Alexander Howell attempted to pull him over for a traffic

      violation. At the time, Officer Howell was driving a fully marked police vehicle

      and had activated his emergency lights and siren. Bostic did not stop and fled

      from Officer Howell, traveling into Marion County. Bostic entered and exited

      I-465 twice before reentering Hendricks County and continued to flee despite

      the police’s unsuccessful use of “stop sticks.” Appellant’s App. Vol. II p. 11.

      Bostic eventually stopped and was taken into custody.


[3]   The next day, the State charged Bostic with Level 6 felony resisting law

      enforcement, Class C misdemeanor reckless driving, and Class C misdemeanor

      operating a motor vehicle without ever receiving a license. Bostic entered into a


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1383 | December 10, 2019   Page 2 of 5
      plea agreement, by the terms of which he would plead guilty to the Level 6

      felony charge, the State would dismiss the remaining Class C misdemeanor

      charges, and he would be sentenced to a term of 750 days. The plea agreement

      indicated that a decision relating to placement would be left to the trial court.

      The trial court accepted the plea agreement, entered judgment of conviction

      against Bostic on the Level 6 felony charge, and ordered that he serve his 750-

      day sentence in the Jail.



                                Discussion and Decision
[4]   Bostic contends that his executed 750-day sentence in inappropriate. Bostic

      does not challenge the length of his sentence but argues that appropriate

      placement would have been in community corrections rather than the Jail.

      Indiana Appellate Rule 7(B) provides that “The Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” In analyzing such claims, we “‘concentrate

      less on comparing the facts of [the case at issue] to others, whether real or

      hypothetical, and more on focusing on the nature, extent, and depravity of the

      offense for which the defendant is being sentenced, and what it reveals about

      the defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

      2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans.

      denied). The defendant bears the burden of persuading us that his sentence is

      inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1383 | December 10, 2019   Page 3 of 5
[5]   As for the nature of his offense, Bostic argues that his sentence is inappropriate

      because his actions were not particularly egregious and “[h]e neither hurt

      anyone nor was he intentionally trying to hurt anyone.” Appellant’s Br. p. 7.

      While it is indeed fortunate that Bostic did not injure himself or anyone else

      while fleeing from police, he undoubtedly endangered himself and others by

      engaging in a bi-county automobile chase. This chase continued along both

      city streets and the interstate, potentially placing numerous others in harm’s

      way.


[6]   As for his character, the record reflects that Bostic was twenty-one when he

      committed the instant criminal offense. At the time, he “was serving a federal

      sentence that he got when he was eighteen (18). He had served time in a federal

      penitentiary, was at a halfway house in Indianapolis.” Tr. p. 30. Bostic

      engaged in the chase after absconding from federal placement in a halfway

      house. Bostic acknowledges that he knew that he was under the control of the

      federal government, arguing that he suffered a momentary lapse in judgment in

      his attempt to eradicate himself from gang influence and the gang lifestyle to

      which he had previously subjected himself. Bostic’s assertion that he was trying

      to get away from negative influences and to improve his life does not negate the

      fact that he led officers on a bi-county chase after failing to comply with a traffic

      stop. We are unpersuaded by Bostic’s claim that the trial court should have

      placed him in a minimally-restrictive placement given that he had recently

      absconded from another minimally-restrictive placement. Bostic has failed to

      convince us that his sentence is inappropriate.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1383 | December 10, 2019   Page 4 of 5
[7]   The judgment of the trial court is affirmed.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1383 | December 10, 2019   Page 5 of 5